Citation Nr: 0705359	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-35 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
San Diego, California


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1965 to January 1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2006, at which time it was remanded 
for further development.  

The requested development has been completed, and the case 
has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran does not have a service-connected disability, 
and he has no special eligibility attributes to qualify him 
for a priority group, based on his level of income, other 
than priority group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 U.S.C.A. 
§§ 1705, 1710 (West 2002); 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks VA medical benefits, primarily to fulfill 
his prescription drug care needs.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits. 38 
C.F.R. § 17.36(a).  

The Secretary of VA determines which categories of veterans 
are eligible to be enrolled, based upon the following 
enumerated priorities:

Category (1) - veterans who have a singular or combined 
rating of 50 percent or more based on one or more service- 
connected disabilities or unemployability.

Category (2) - veterans with a singular or combined rating of 
30 percent or 40 percent based on one or more service-
connected disabilities.

Category (3) - veterans who are former prisoners of war; 
veteran's who have been awarded the Purple Heart; veterans 
who have a singular or combined rating of 10 or 20 percent 
based on one or more service-connected disabilities; veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151, or in certain cases have had such 
compensation suspended; veterans whose entitlement to 
disability compensation is suspended because of the receipt 
of military retired pay; and veterans who have been assigned 
a 10 percent rating under 38 C.F.R. § 3.324.

Category (4) - veterans who receive increased pension based 
on their need for regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
determined to be catastrophically disabled by the Chief of 
Staff (or equivalent clinical official) at the VA facility 
where they were examined.

Category (5) - veterans not covered by Categories (1) through 
(4) who are unable to defray the expenses of necessary care 
under 38 U.S.C.A. § 1722(a).

Category (6) - veterans of the Mexican border period or of 
World War I; veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or radiation, 
for a disorder associated with service in the Southwest Asia 
theater of operations during the Gulf War, or for any illness 
associated with service in combat in a war after the Gulf War 
or during a period of hostility after November 11, 1998; and 
veterans with 0 percent service-connected disabilities who 
are nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.

Category (7) - veterans who agree to pay to the United States 
the applicable co-payment determined under 38 U.S.C.A. 
§§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 of 
the previous calendar year.  See 42 U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. §§ 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  38 
C.F.R. § 17.36(d)(3).

In this case, the veteran states that the cost of his 
prescription drugs is high and that he would like to be able 
to purchase them at a lower cost through VA.  He feels that 
because he served his country, he should be entitled to such 
benefits.  

While the Board appreciates the veteran's service, he must, 
nevertheless meet the criteria for VA health benefits.  In 
this regard, he is not in receipt of service connection for 
any disability nor does he receive VA nonservice-connected 
pension benefits.  Moreover, he is not a former prisoner of 
war and does not allege that he has any condition related to 
exposure to a toxic substance or ionizing radiation, or a 
disorder associated with service in the Southwest Asia 
theatre of operations. 

In completing his application for VA Health Benefits (VA Form 
10-10EZ), the veteran included all his financial information 
as part of the required income- based means test.  

Based upon his status as a nonservice- connected veteran and 
the financial information provided, the veteran was assigned 
to priority group 8.  However, that placement aside, the 
veteran is still not eligible for VA health benefits.

As of January 17, 2003, the Secretary of VA decided not to 
enroll in the VA health care system those veterans who fall 
in priority category 8 and who either were not in an enrolled 
status on January 17, 2003, or who requested disenrollment 
after that date.  38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 
17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  

The enrollment cut-off deadline was driven by the need to 
provide VA healthcare benefits to as many veterans as 
possible within the limitations of VA's healthcare budget.  
See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

Nevertheless, the veteran contends that it is unfair to deny 
him enrollment in the VA health care system.  He appears to 
be raising an argument couched in equity.  While certainly 
sympathetic to such an argument, the Board is bound by the 
law and is without authority to grant benefits on the basis 
of equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  

As a final matter, the Board has considered whether it has a 
duty to assist with further development of his claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

In this case, the facts are not in dispute; rather, the law 
is dispositive of the issue.  The veteran cannot overcome the 
limitations set forth in the law; and therefore, no amount of 
development would allow him to prevail.  Such development 
would serve no useful purpose and would only result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran.  Therefore, no further 
action will be taken to assist the veteran with the 
development of his claim.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


